TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00166-CR




                               Ronald Gene Harrison, Appellant

                                                 v.

                                  The State of Texas, Appellee



   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 427TH JUDICIAL DISTRICT
 NO. D-1-DC-07-206602, HONORABLE MELISSA YOUNG GOODWIN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Ronald Gene Harrison seeks to appeal a judgment of conviction for possession of

cocaine. The trial court has certified that this is a plea bargain case and Harrison has no right of

appeal. The appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).




                                              __________________________________________

                                              G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: April 1, 2008

Do Not Publish